Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0008229 A1 with effective filing date of 3/13/2017 based on foreign priority).
Li teaches the DL HARQ-ACK feedback for a receiving status of a downlink PDSCH, where the feedback can be a bit map for at least two downlink time units in paragraph 0213 and  the information in the feedback can be decoding result such as “correct reception” ACK and “false reception” NACK, and detection result such as not detect that the network device sends the PDSCH “discontinuous transmission” DTX in paragraph 0211.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. An apparatus (Li’s Figure 2 with the transmitting/receiving components in Figures 10-11) comprising: 
a processor that determines whether a first data in a first one or more slots of a plurality of slots is detected and a second data in a second one or more slots of the plurality of slots is not detected (Downlink PDSCH in paragraph 0211, where the DL HARQ-ACK feedback information is in the form of a bit map for statuses of at least two downlink time units in paragraph 0213) ; and 
a transmitter that: transmits first information indicating a decoding result of the first data (Feedback information where the decoding result is either “correct reception” ACK or “false reception” NACK in paragraph 0211) ; and transmits second information indicating a detection result of the second data (Feedback information where the detection result is “discontinuous transmission” DTX when the terminal device does not detect that the network device sends the PDSCH in paragraph 0211) .

2. The apparatus of claim 1, wherein the first data comprises a plurality of code block groups (Transport data is divided into a plurality of code blocks in paragraph 0113) with each code block within one code block group independently decodable and the decoding result of the first data comprises a plurality of bits with each bit corresponding to a code block group (Code blocks are separately encoded in paragraph 0237 such that the decoding would have been separate) .

3. The apparatus of claim 1, wherein the detection result of the second data indicates that the second data is not detected in the second one or more slots of the plurality of slots (Feedback information where the detection result is “discontinuous transmission” DTX when the terminal device does not detect that the network device sends the PDSCH in paragraph 0211).

4. The apparatus of claim 1, wherein the second information comprises a bitmap in which each bit of the bitmap corresponds to a slot of the plurality of slots (DL HARQ-ACK feedback information is in the form of a bit map for statuses of at least two downlink time units in paragraph 0213).

5. The apparatus of claim 4, wherein each bit of the bitmap comprises a first indication that indicates that a data is not detected in the corresponding slot or a second indication that indicates that a data is detected in the corresponding slot (Bit map is inherently binary where a single bit is used to indicate whether the data is not detected or is detected).

6. The apparatus of claim 4, wherein a number of bits of the bitmap is configured via radio resource control signaling (Configuration of radio resources using higher layer signaling in paragraph 0186 for the bitmap associated with at least two downlink time units in paragraph 0213) . 

7. The apparatus of claim 1, wherein a number of slots of the plurality of slots is configured via radio resource control signaling (Configuration of radio resources using higher layer signaling in paragraph 0186 for the bitmap associated with at least two downlink time units in paragraph 0213)
.
8. The apparatus of claim 1, wherein the first information and the second information are transmitted in different channels (Feedback information for different time units as in paragraph 0213 are transmitted in different channels in Figure 5 and paragraph 0253).

14. The apparatus of claim 1, wherein the second information comprises a bit code from a set of predetermined bit codes (Feedback information where “DTX” is a bit code that is distinguishable from “ACK” bit code and “NACK” bit code in paragraph 0211).

15. A method (Li’s Figure 2 with the transmitting/receiving components in Figures 10-11) comprising: 
determining whether a first data in a first one or more slots of a plurality of slots is detected and a second data in a second one or more slots of the plurality of slots is not detected (Downlink PDSCH in paragraph 0211, where the DL HARQ-ACK feedback information is in the form of a bit map for statuses of at least two downlink time units in paragraph 0213); 
transmitting first information indicating a decoding result of the first data (Feedback information where the decoding result is either “correct reception” ACK or “false reception” NACK in paragraph 0211); and 
transmitting second information indicating a detection result of the second data (Feedback information where the detection result is “discontinuous transmission” DTX when the terminal device does not detect that the network device sends the PDSCH in paragraph 0211).

16. An apparatus (Li’s Figure 2 with the transmitting/receiving components in Figures 10-11) comprising: 
a transmitter that transmits a first data in a first one or more slots of a plurality of slots and a second data in a second one or more slots of the plurality of slots (Downlink PDSCH in paragraph 0211, where the DL HARQ-ACK feedback information is in the form of a bit map for statuses of at least two downlink time units in paragraph 0213); and 
a receiver that: receives first information indicating a decoding result of the first data in the first one or more slots of the plurality of slots (Feedback information where the decoding result is either “correct reception” ACK or “false reception” NACK in paragraph 0211); and receives second information indicating a detection result of the second data in the second one or more slots of the plurality of slots (Feedback information where the detection result is “discontinuous transmission” DTX when the terminal device does not detect that the network device sends the PDSCH in paragraph 0211).

17. The apparatus of claim 16, wherein the detection result of the second data indicates a second data is not detected in the second one or more slots of the plurality of slots (Feedback information where the detection result is “discontinuous transmission” DTX when the terminal device does not detect that the network device sends the PDSCH in paragraph 0211) .

18. The apparatus of claim 16, wherein the second information comprises a bitmap in which each bit of the bitmap corresponds to a slot of the plurality of slots (DL HARQ-ACK feedback information is in the form of a bit map for statuses of at least two downlink time units in paragraph 0213).

19. The apparatus of claim 18, wherein each bit of the bitmap comprises a first indication that indicates that a data is not detected in the corresponding slot or a second indication that indicates that a data is detected in the corresponding slot (Bit map is inherently binary where a single bit is used to indicate whether the data is not detected or is detected).

20. The apparatus of claim 16, wherein the second information comprises a bit code from a set of predetermined bit codes (Feedback information where “DTX” is a bit code that is distinguishable from “ACK” bit code and “NACK” bit code in paragraph 0211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Gou et al. (US 2020/0067667 A1).
Li does not teach providing the receiver with information on the total number of code block groups being transmitted or already transmitted.  Gou teaches a known technique of providing the receiver information on the total number of code block groups being transmitted or already transmitted in paragraph 0043.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adopt a known technique such as that taught by Gou into Li’s system in order to provide the predictable result of the receiver receiving information indicating the total number of code block groups and already transmitted code block groups.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
9. The apparatus of claim 1, further comprising a receiver that receives information indicating a total number of code block groups being transmitted in the plurality of slots (Gou teaches providing the receiving device information on the total number of code block groups being transmitted in paragraph 0043).

10. The apparatus of claim 9, wherein the receiver further receives information indicating a number of already transmitted code block groups (Gou teaches providing the receiving device information indicating a number of already transmitted code block groups previously transmitted “M” in paragraph 0043).
 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the further use of total number of code block groups and number of already transmitted code block groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 30, 2021